          Case 7:20-cv-00059-DC-RCG Document 1 Filed 03/06/20 Page 1 of 7



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                 MIDLAND-ODESSA DIVISION


    JOB MOSCOT, Individually and on Behalf of           Case No: 7:20-cv-59
    Others Similarly Situated,
                                                        Collective Action (29 U.S.C. § 216(b))
    v.
                                                        Jury Trial Demanded
    JONES PIPELINE SERVICES, LLC


                                       ORIGINAL COMPLAINT

                                                SUMMARY

          1.      Jones Pipeline Services, LLC (JPS) does not pay its HSE Specialists overtime as

required by the Fair Labor Standards Act (FLSA).

          2.      Instead, JPS misclassifies its HSE Specialists as exempt from the overtime provisions

of the FLSA.

          3.      JPS purports to pay its HSE Specialists a flat salary with no overtime.

          4.      JPS’s failure to pay overtime to its HSE Specialists violates the FLSA because its HSE

Specialists are owed overtime for hours worked in excess of 40 in a week.

          5.      JPS’s failure to pay overtime to its HSE Specialists violates the FLSA because its HSE

Specialists’ primary job duties are non-exempt.

          6.      Alternatively, JPS’s failure to pay overtime to its HSE Specialists violates the FLSA

because JPS makes improper deductions from the salary of HSE Specialists.

          7.      Job Moscot (Moscot) brings this action to recover the unpaid overtime wages and

other damages owed to him and JPS’s other HSE Specialists.1




1
    HSE Specialists are sometimes referred to as HSE Coordinators, but it is the same job.
          Case 7:20-cv-00059-DC-RCG Document 1 Filed 03/06/20 Page 2 of 7



                                      JURISDICTION AND VENUE

          8.    This Court has original jurisdiction pursuant to 28 U.S.C. § 1331 because this action

arises under a federal statute. 29 U.S.C. § 216(b).

          9.    Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claims herein occurred in this District.

                                             THE PARTIES

          10.   Moscot is a Texas resident who worked for JPS as an HSE Specialists from February

2018 to July 2019.

          11.   Moscot’s consent to be a party plaintiff is attached.

          12.   Moscot brings this action on behalf of himself and all other HSE Specialists employed

by JPS.

          13.   The class of similarly situated employees (the HSE Specialists) consists of:

                         All HSE Specialists employed by JPS in the past 3 years.

          14.   JPS is a Limited Liability Corporation incorporated under the laws of Mississippi.

          15.   JPS maintains a field office in Midland, Texas through which it regularly transacts

business.

          16.   Moscot reported to this office during his employment.

          17.   JPS may be served by serving its registered agent for service of process: Tom Glover,

5900 Balcones Dr., Suite 100, Austin, TX 78731, or wherever Tom Glover may be found.

                                           FLSA COVERAGE

          18.   For at least the past 3 years, JPS has been an employer within the meaning of section

3(d) of the FLSA. 29 U.S.C. § 203(d).

          19.   For at least the past 3 years, JPS has been part of an enterprise within the meaning of

section 3(r) of the FLSA. 29 U.S.C. § 203(r).


                                                      -2-
          Case 7:20-cv-00059-DC-RCG Document 1 Filed 03/06/20 Page 3 of 7



         20.    For at least the past 3 years, JPS has been part of an enterprise engaged in commerce

or in the production of goods for commerce within the meaning of section 3(s)(1) of the FLSA, 29

U.S.C. § 203(s)(1).

         21.    JPS has, and has had, employees engaged in commerce or in the production of goods

for commerce, or employees handling, selling, or otherwise working on goods or materials (including

trucks, tires, cables, lights, laptop computers, cell phones, etc.) that have been moved in or produced

for commerce.

         22.    Further, JPS’s annual gross volume of sales has exceeded $1,000,000 in each of the

past 3 years.

         23.    For at least the past 3 years, Moscot and the HSE Specialists were engaged in

commerce or in the production of goods for commerce.

         24.    JPS treated all its HSE Specialists (including Moscot) as employees by setting their

work schedules, controlling their job assignments, withholding taxes from their pay, and maintaining

their personnel records.

                                                 FACTS

         25.    JPS provides pipeline logistics services to the oil and gas pipeline industry, including

rail logistics, pipe logistics, transport (loading and unloading), storage and staging, pipe traceability,

and pipe stringing.2

         26.    In February of 2018, Moscot began working for JPS as an HSE Specialist.

         27.    As an HSE Specialist, Moscot performed inspections related to the delivery of pipe.

         28.    Moscot made sure the pipe was moved in a safe and efficient manner.




2
    https://www.jonespipeline.com/#about

                                                  -3-
        Case 7:20-cv-00059-DC-RCG Document 1 Filed 03/06/20 Page 4 of 7



        29.     Moscot ensures that equipment is operated in accordance with established policies and

procedures.

        30.     Moscot typically works 65 hours per week.

        31.     As such, Moscot typically works 25+ hours of overtime, per week, each workweek.

        32.     JPS paid Moscot based on a set amount for each week worked.

        33.     However, JPS’s payment scheme does not qualify as payment on a “salary basis” as it

varies (up to a set amount) based on the quantity or quality of work performed.

        34.     For example, during the 2018 Christmas Holidays, JPS did not pay the salaries of HSE

Specialists for a week and a half period during which no work was available.

        35.     Alternatively, JPS made improper deductions from the salaries of HSE Specialists in

violation of 29 C.F.R. § 541.602(a)(2).

        36.     JPS did not pay its HSE Specialists (including Moscot) on a salary basis.

        37.     Although he often works 65+ hours in a workweek, JPS never paid Moscot any

overtime for hours worked in excess of 40 in a workweek.

        38.     All JPS’s HSE Specialists perform duties similar Moscot’s job duties.

        39.     JPS’s HSE Specialists all work similar hours.

        40.     All JPS’s HSE Specialists were denied overtime as a result of the same illegal

misclassification policy.

        41.     JPS failed to pay the HSE Specialists overtime as required by the FLSA.

                                          FLSA VIOLATIONS

        42.     JPS’s misclassification policy violates the FLSA because its HSE Specialists perform

non-exempt job duties and do not receive any overtime for hours worked over 40 hours each week.

        43.     JPS failed to pay its HSE Specialists on a salary basis.




                                                  -4-
        Case 7:20-cv-00059-DC-RCG Document 1 Filed 03/06/20 Page 5 of 7



       44.     JPS’s failure to pay overtime compensation to the HSE Specialists was not based on

any reasonable interpretation of the law.

       45.     Nor was JPS’s decision not to pay overtime made in good faith.

       46.     Instead, JPS knew, or showed reckless disregard for whether, its illegal misclassification

policy violated the FLSA.

       47.     Accordingly, Moscot and the other HSE Specialists are entitled to recover their unpaid

overtime under the FLSA, liquidated damages, attorney’s fees, and costs.

                               COLLECTIVE ACTION ALLEGATIONS

       48.     Other HSE Specialists have been denied overtime by JPS’s illegal misclassification

policy and pay plan.

       49.     JPS’s express policies make it clear other HSE Specialists (in addition to Moscot) were

not paid overtime.

       50.     These employees are similarly situated to Moscot in terms of relevant job duties, pay

provisions, and employment practices.

       51.     JPS’s failure to pay overtime results from a generally applicable, systematic

misclassification that is not dependent on the personal circumstances of the HSE Specialists.

       52.     Thus, Moscot’s experiences are typical of the experiences of the HSE Specialists.

       53.     All HSE Specialists are entitled to overtime for hours worked in excess of 40 in a week.

                                            JURY DEMAND

       54.     Moscot demands a trial by jury.

                                            RELIEF SOUGHT

       55.     Wherefore, Moscot prays for:

               (a)     an order allowing this action to proceed as a collective action and directing
                       notice to the other HSE Specialists;

               (b)     judgment finding JPS in violation of the FLSA;

                                                 -5-
Case 7:20-cv-00059-DC-RCG Document 1 Filed 03/06/20 Page 6 of 7



     (c)   judgment finding JPS liable to Moscot and the HSE Specialists for unpaid
           overtime, and an equal amount of liquidated damages;

     (d)   judgment awarding Moscot and the HSE Specialists reasonable attorney’s fees
           and costs of this action;

     (e)   judgment awarding Moscot and the HSE Specialists pre- and post-judgment
           interest at the highest rates allowed by law; and

     (f)   such other and further relief as may be necessary and appropriate.

                                  Respectfully submitted,

                                  BRUCKNER BURCH PLLC

                                         /s/ Rex Burch
                                  By: ________________________
                                         Richard J. (Rex) Burch
                                         Texas Bar No. 24001807
                                         Michael K. Burke
                                         Texas Bar No. 24012359
                                  8 Greenway Plaza, Suite 1500
                                  Houston, Texas 77046
                                  713-877-8788 – Telephone
                                  713-877-8065 – Facsimile
                                  rburch@brucknerburch.com
                                  mburke@brucknerburch.com

                                  Andrew W. Dunlap
                                  State Bar No. 24078444
                                  JOSEPHSON DUNLAP
                                  11 Greenway Plaza, Suite 3050
                                  Houston, Texas 77046
                                  713-352-1100 – Telephone
                                  713-352-3300 – Facsimile
                                  adunlap@mybackwages.com

                                  ATTORNEYS IN CHARGE FOR PLAINTIFFS




                                    -6-
Case 7:20-cv-00059-DC-RCG Document 1 Filed 03/06/20 Page 7 of 7
